           Case 5:20-cv-03211-SAC Document 11 Filed 08/27/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MARCUS SHAMILLYON JACKSON,

                 Plaintiff,

                 v.                                                   CASE NO. 20-3211-SAC

JOHNSON COUNTY SHERIFF’S OFFICE,
et al.,

                 Defendants.

                                                    ORDER

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff’s motion for leave to proceed in forma pauperis and assessed an initial partial filing fee

in the amount of $22.00. (Doc. 5.) This matter is before the Court on Plaintiff’s Motion for

Leave to Amend Complaint (Doc. 9) and Plaintiff’s Response (Doc. 10) to the assessment of the

initial partial filing fee. Plaintiff indicates that he is indigent and cannot pay the initial fee. The

Court will treat the response as a request to waive the initial partial filing fee and will grant the

request.

        Plaintiff has also filed a motion to amend his Complaint.                    Plaintiff alleges that he

inadvertently submitted an unfinished draft of his complaint and seeks additional time to submit

the final amended complaint. The Court will grant Plaintiff’s motion to amend to the extent that

he seeks additional time to submit an amended complaint.

        The Court will grant Plaintiff an opportunity to file a complete and proper amended

complaint upon court-approved forms.1 Plaintiff is given time to file a complete and proper


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended

                                                        1
           Case 5:20-cv-03211-SAC Document 11 Filed 08/27/20 Page 2 of 2




amended complaint in which he (1) raises only properly joined claims and defendants; (2) alleges

sufficient facts to state a claim for a federal constitutional violation and show a cause of action in

federal court; and (3) alleges sufficient facts to show personal participation by each named

defendant.

         IT IS THEREFORE ORDERED THAT Plaintiff’s request to waive the initial partial

filing fee (Doc. 10) is granted.

         IT IS FURTHER ORDERED THAT Plaintiff’s Motion for Leave to Amend (Doc. 9) is

granted to the extent that the Court will grant Plaintiff until September 18, 2020, in which to

file a proper amended complaint on court-approved forms.

         The clerk is directed to send § 1983 forms and instructions to Plaintiff.

         IT IS SO ORDERED.

         Dated August 27, 2020, in Topeka, Kansas.

                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U.S. Senior District Judge




complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3211-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          2
